—Order unanimously affirmed with costs. Memorandum: We reject defendants’ arguments that Supreme Court improperly denied defendants’ motion for summary judgment dismissing the first, second, third, fourth and sixth causes of action in the complaint. We agree with Supreme Court that there are questions of fact whether the idea allegedly transmitted by plaintiffs to defendants was novel and original, whether a promise was made to plaintiffs to induce them to transmit their idea to defendants, and whether plaintiff Cheney, as an employee, was duty bound to transmit his idea to his employer. Defendants’ argument that the causes of action are barred by the Statute of Frauds lacks merit. The alleged agreement did not, by its express terms, provide that it was to endure for more than one year, and it *1043was capable of being performed within one year (see, North Shore Bottling Co. v Schmidt & Sons, 22 NY2d 171, 175-176). (Appeal from Order of Supreme Court, Ontario County, Wesley, J.—Summary Judgment.) Present—Dillon, P. J., Callahan, Boomer, Balio and Lowery, JJ.